Exhibit 10.1

Execution Version

THIRD AMENDMENT TO AMENDED

AND RESTATED CREDIT AGREEMENT

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
December 12, 2017 (this “Amendment”), among SiteOne Landscape Supply Holding,
LLC (formerly known as JDA Holding LLC), a Delaware limited liability company
(the “Parent Borrower”), SiteOne Landscape Supply, LLC (formerly known as John
Deere Landscapes LLC), a Delaware limited liability company (the “OpCo
Borrower”, and together with the Parent Borrower, collectively, the “Borrowers”
and each individually, a “Borrower”), UBS AG, Stamford Branch, as administrative
agent and collateral agent for the several banks and other financial
institutions from time to time party to the Credit Agreement defined below (in
such capacities, the “Administrative Agent” or the “Collateral Agent”, as
applicable) and the Lenders party hereto.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders, the Administrative Agent and the Collateral
Agent have entered into that certain Amended and Restated Credit Agreement,
dated as of April 29, 2016 (as amended by the First Amendment to Amended and
Restated Credit Agreement, dated as of November 23, 2016, and the Second
Amendment to Amended and Restated Credit Agreement, dated as of May 24, 2017,
and as further amended, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), pursuant to which the Lenders have agreed to make
certain loans and extend certain other financial accommodations to the Borrowers
as provided therein. Capitalized terms used herein but not otherwise defined
herein shall have the meanings given to such terms in the Credit Agreement;

WHEREAS, pursuant to and in accordance with Subsection 2.11 of the Credit
Agreement, the Borrower Representative has requested that Specified Refinancing
Term Loans in an aggregate principal amount of up to $297,996,260.95 be made
available to the Borrowers, and the Tranche D Term Lenders (as defined in
Subsection 1.1(b)(i) hereof) and the Administrative Agent have agreed, upon the
terms and subject to the conditions set forth herein, (a) that the Tranche D
Term Lenders will make Specified Refinancing Term Loans in the form of Tranche D
Term Loans (as defined in Subsection 1.1(b)(i) hereof) and (b) that the proceeds
of the Tranche D Term Loans provided by the New Tranche D Term Lenders (as
defined in Subsection 1.1(b)(i) hereof) will be used to repay the Tranche C Term
Loans that are not exchanged for Tranche D Term Loans pursuant to this Amendment
and/or to pay fees, costs and expenses incurred in connection with the foregoing
and for other purposes not prohibited by the Credit Agreement and (c) to amend
the Credit Agreement to the extent necessary or appropriate, in the opinion of
either Borrower and the Administrative Agent, to effect the Incurrence of the
Tranche D Term Loans;

WHEREAS, certain Lenders holding Tranche C Term Loans (each, an “Existing
Tranche C Term Lender” and, collectively, the “Existing Tranche C Term Lenders”)
have elected, and the Borrower Representative has agreed, to either (i) exchange
(by exercising a cashless rollover option pursuant to Subsection 4.4(g) of the
Credit Agreement) all or a portion of the outstanding



--------------------------------------------------------------------------------

principal amount (or lesser amount allocated to such Lender by the
Administrative Agent) of their Tranche C Term Loans for Tranche D Term Loans
and/or (ii) have all or a portion of the outstanding principal amount of their
Tranche C Term Loans repaid, in each case, on the Third Amendment Effective Date
by executing and delivering a Signature Page to Amendment in the form attached
as Exhibit A hereto (an “Existing Tranche C Lender Signature Page”);

WHEREAS, on the Third Amendment Effective Date, immediately following the Third
Amendment Effective Time, the Tranche D Term Loans will be increased by
$52,000,000 pursuant to the 2017 Increase Supplement (as defined in
Section 1.1(b)(i) hereof); and

WHEREAS each of UBS Securities LLC, Deutsche Bank Securities Inc., Goldman Sachs
Bank USA, HSBC Securities (USA) Inc., ING Capital LLC, JPMorgan Chase Bank,
N.A., Natixis, New York Branch and Sumitomo Mitsui Banking Corporation have
acted as Lead Arrangers and Documentation Agents in connection with this
Amendment.

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any loans or financial accommodations heretofore, now, or hereafter made
to or for the benefit of the Borrowers by the Lenders, it hereby is agreed as
follows:

ARTICLE I

AMENDMENTS

Section 1.1 Amendments.

(a) The Tranche D Term Loans extended by the New Tranche D Term Lenders shall be
deemed to be “Specified Refinancing Term Loans” and “Tranche D Term Loans”, the
2017 Supplemental Term Loans shall be deemed to be “Incremental Term Loans”, the
New Tranche D Term Lenders shall be deemed to be “Specified Refinancing
Lenders”, the Tranche D Term Loans representing the Tranche C Term Loans
exchanged by the Existing Tranche C Term Lenders by exercising a cashless
rollover option pursuant to Subsection 4.4(g) of the Credit Agreement shall be
deemed to be “Rollover Indebtedness”, the 2017 Increase Supplement shall be
deemed to be a “Loan Document” and this Amendment shall be deemed to be a
“Specified Refinancing Amendment” and a “Loan Document”, in each case, for all
purposes of the Credit Agreement, as amended by this Amendment, the 2017
Increase Supplement and the other Loan Documents. The Borrower Representative
and the Administrative Agent hereby consent, pursuant to Subsections 11.6(b)(i)
and 2.11(b) of the Credit Agreement, to the inclusion as an “Additional
Specified Refinancing Lender” of each New Tranche D Term Lender that is not an
existing Lender, an Affiliate of an existing Lender or an Approved Fund.

(b) Subsection 1.1 of the Credit Agreement is hereby amended as follows:

(i) by adding the following new defined terms in the appropriate alphabetical
order:

“2017 Increase Supplement”: the Increase Supplement delivered to the
Administrative Agent as of the Third Amendment Effective Date immediately
following the Third Amendment Effective Time.

 

2



--------------------------------------------------------------------------------

“2017 Supplemental Term Loans”: the Tranche D Term Loans made on the Third
Amendment Effective Date following the effectiveness of the 2017 Increase
Supplement by each Lender holding a Supplemental Term Loan Commitment pursuant
to the 2017 Increase Supplement.

“Exchanging Tranche C Lender”: as defined in Subsection 2.1(d)(ii).

“Existing Tranche C Term Lenders”: those Lenders holding a Tranche C Term Loan
immediately prior to the Third Amendment Effective Date.

“New Tranche D Term Lenders”: as defined in Subsection 2.1(d)(i).

“Third Amendment”: the Third Amendment to Amended and Restated Credit Agreement,
dated as of the Third Amendment Effective Date, among the Borrowers, the
Administrative Agent and the Lenders party thereto.

“Third Amendment Effective Date”: as defined in Article II of the Third
Amendment.

“Third Amendment Effective Time”: as defined in Article II of the Third
Amendment.

“Tranche D Effective Date Transactions”: (i) the entry into the Third Amendment
and the 2017 Increase Supplement, (ii) the Incurrence of the Tranche D Term
Loans (including via an exchange of the Tranche C Term Loans for Tranche D Term
Loans), (iii) the repayment of the Tranche C Term Loans or exchange by the
Exchanging Tranche C Lenders of the Tranche C Term Loans through a cashless
rollover pursuant to Subsection 4.4(g) of the Credit Agreement and (iv) all
other transactions relating to any of the foregoing (including payment of fees
and expenses related to any of the foregoing).

“Tranche D Term Lender”: any Lender having a Tranche D Term Loan Commitment
and/or a Tranche D Term Loan outstanding hereunder.

“Tranche D Term Loans”: the term loans made by the New Tranche D Term Lenders on
the Third Amendment Effective Date pursuant to the Third Amendment, as increased
by the amount of the 2017 Supplemental Term Loans made on the Third Amendment
Effective Date following the effectiveness of and pursuant to the 2017 Increase
Supplement.

“Tranche D Term Loan Commitment”: as to any Lender, its obligation to make
Tranche D Term Loans to the Borrowers (a) pursuant to Subsection 2.1(d) in an
aggregate amount not to exceed at any one time outstanding the amount set forth
opposite such Lender’s name in Schedule A-3 under the heading “Tranche D Term
Loan Commitment” and (b) following effectiveness of the 2017 Increase
Supplement, pursuant to the 2017 Increase Supplement or, in the case of any
Lender that is an Assignee, the amount of the assigning Lender’s Tranche D Term
Loan Commitment assigned to such Assignee pursuant to Subsection 11.6(b) (in
each case as such amount may be adjusted from time to time as provided herein);
collectively, as to all the Lenders, the “Tranche D Term Loan Commitments.” The
original aggregate amount of the Tranche D Term Loan Commitments on the Third
Amendment Effective Date under the Third Amendment prior to giving effect to the
2017 Increase Supplement is $297,996,260.95.

 

3



--------------------------------------------------------------------------------

“Tranche D Term Loan Facility”: the Tranche D Term Loan Commitments and the
Extensions of Credit made thereunder.

(ii) by (1) replacing the reference to “4.50% per annum and” in the definition
of “Applicable Margin” with “4.50% per annum,” and (2) replacing the reference
to “date of calculation.” in the definition of “Applicable Margin” with “date of
calculation, and (d) Tranche D Term Loans (i) with respect to ABR Loans, 1.75%
per annum and (ii) with respect to Eurodollar Loans, 2.75% per annum.”

(iii) by amending and restating the definition of “Facility” as follows:

““Facility”: each of (a) the Original Initial Term Loan Facility, (b) the
Tranche B Term Loan Facility, (c) the Tranche C Term Loan Facility, (d) the
Tranche D Term Loan Facility, (e) Incremental Term Loans of the same Tranche,
(f) any Extended Term Loans of the same Extension Series, (g) any Specified
Refinancing Term Loans of the same Tranche (other than Tranche B Term Loans,
Tranche C Term Loans or Tranche D Term Loans) and (h) any other committed
facility hereunder and the Extensions of Credit made thereunder, and
collectively, the “Facilities”.”

(iv) by amending and restating the definition of “Initial Term Loan” as follows:

““Initial Term Loan”: shall mean, collectively, the Original Initial Term Loans,
the Tranche B Term Loans, the Tranche C Term Loans and the Tranche D Term
Loans.”

(v) by amending and restating the definition of “Initial Term Loan Commitment”
as follows:

““Initial Term Loan Commitment”: as to any Lender, the Original Initial Term
Loan Commitment (if any), the Tranche B Term Loan Commitment (if any), the
Tranche C Term Loan Commitment (if any) and the Tranche D Term Loan Commitment
(if any).”

(vi) by deleting the reference to “(a) on or prior to the First Amendment
Effective Date, $100,000,000 and (b) following the First Amendment Effective
Date, $100,000,000” in the definition of “Maximum Incremental Facilities Amount”
and replacing it with “(a) on or prior to the Third Amendment Effective Date,
$100,000,000 and (b) following the Third Amendment Effective Date,
$100,000,000”;

(vii) by amending and restating the definition of “Tranche” as follows:

 

4



--------------------------------------------------------------------------------

““Tranche”: with respect to Term Loans or commitments, refers to whether such
Term Loans or commitments are (1) Original Initial Term Loans or Original
Initial Term Loan Commitments, (2) Tranche B Term Loans or Tranche B Term Loan
Commitments and any 2016 Supplemental Term Loans added to such Tranche pursuant
to the 2016 Increase Supplement, (3) Tranche C Term Loans or Tranche C Term Loan
Commitments, (4) Tranche D Term Loans or Tranche D Term Loan Commitments,
(5) Incremental Loans or Incremental Term Loan Commitments with the same terms
and conditions made on the same day and any Supplemental Term Loans added to
such Tranche pursuant to Subsection 2.8, (6) Extended Term Loans (of the same
Extension Series) or (7) Specified Refinancing Term Loan Facilities with the
same terms and conditions made on the same day and any Supplemental Term Loans
added to such Tranche pursuant to Subsection 2.8 (excluding Tranche B Term
Loans, Tranche C Term Loans, Tranche D Term Loans, Tranche B Term Loan
Commitments, Tranche C Term Loan Commitments and Tranche D Term Loan
Commitments).”

(c) Subsection 2.1 of the Credit Agreement is hereby amended by inserting the
following as new clause (d) thereof:

“(d) (i) Subject to the terms and conditions hereof, each Lender listed on
Schedule A-3 under the heading “Lender” attached hereto (the “New Tranche D Term
Lenders”) agrees to make, in a single draw on the Third Amendment Effective
Date, one or more Tranche D Term Loans to the Borrowers (on a joint and several
basis as between the Borrowers) in an aggregate principal amount not to exceed
the amount set forth opposite such Lender’s name on Schedule A-3; provided that
Exchanging Tranche C Lenders shall make their respective Tranche D Term Loans by
exchanging their Tranche C Term Loans for Rollover Indebtedness in lieu of their
pro rata portion of the prepayment of Tranche C Term Loans pursuant to
Subsection 4.4(g) of the Credit Agreement.

(ii) Subject to the terms and conditions hereof, on the Third Amendment
Effective Date, upon execution of the Third Amendment by an Existing Tranche C
Term Lender and the indication on such Lender’s signature page that such
Existing Tranche C Term Lender elects to exchange, through a cashless rollover
pursuant to Subsection 4.4(g) of the Credit Agreement, all of such Lender’s
Tranche C Term Loans for Tranche D Term Loans (each such Existing Tranche C Term
Lender, an “Exchanging Tranche C Lender”), the amount of Tranche C Term Loans
held by such Exchanging Tranche C Lender (or such lesser amount allocated to
such Lender by the Administrative Agent) shall be exchanged for Tranche D Term
Loans. For the avoidance of doubt, such Tranche D Term Loans held by an
Exchanging Tranche C Lender shall constitute “Rollover Indebtedness” for all
purposes under this Agreement.

(iii) The Tranche D Term Loans shall be incurred as Eurodollar Loans with an
initial Interest Period of one month and except as hereinafter provided, shall,
at the option of the Borrower Representative, be maintained as, and/or converted
into, ABR Loans or Eurodollar Loans.

 

5



--------------------------------------------------------------------------------

(iv) Once repaid, Tranche D Term Loans incurred hereunder may not be reborrowed.
On the Third Amendment Effective Date (after giving effect to the incurrence of
Tranche D Term Loans on such date), the Tranche D Term Loan Commitment of each
Tranche D Term Lender shall terminate.”

(d) Subsection 2.2 of the Credit Agreement is hereby amended as follows:

(i) by amending and restating clause (a) thereof as follows:

“(a) The Borrowers agree that, upon the request to the Administrative Agent by
any Lender made on or prior to the Closing Date (in the case of requests
relating to Loans other than the Tranche B Term Loans, the Tranche C Term Loans
or the Tranche D Term Loans), the First Amendment Effective Date (in the case of
requests relating to the Tranche B Term Loans), the Second Amendment Effective
Date (in the case of requests relating to the Tranche C Term Loans) or the Third
Amendment Effective Date (in the case of requests relating to the Tranche D Term
Loans) or in connection with any assignment pursuant to Subsection 11.6(b), in
order to evidence such Lender’s Loan, the Borrowers will execute and deliver to
such Lender a promissory note substantially in the form of Exhibit A (each, as
amended, supplemented, replaced or otherwise modified from time to time, a
“Note” and, collectively, the “Notes”), in each case with appropriate insertions
therein as to payee, date and principal amount, payable to such Lender and in a
principal amount equal to the unpaid principal amount of the applicable Loans
made (or acquired by assignment pursuant to Subsection 11.6(b)) by such Lender
to the Borrowers. Each Note shall be dated the Closing Date; provided, that each
Note in respect of a Tranche B Term Loan shall be dated the First Amendment
Effective Date, each Note in respect of a Tranche C Term Loan shall be dated the
Second Amendment Effective Date and each Note in respect of a Tranche D Term
Loan shall be dated the Third Amendment Effective Date. Each Note shall be
payable as provided in Subsections 2.2(b), 2.2(c), 2.2(d) or 2.2(e), as
applicable, and provide for the payment of interest in accordance with
Subsection 4.1.”; and

(ii) by inserting the following as new clause (e) thereof:

“(e) The Tranche D Term Loans of all the Lenders shall be payable in consecutive
quarterly installments beginning on December 31, 2017 up to and including the
Initial Term Loan Maturity Date (subject to reduction as provided in Subsection
4.4), on the dates and in the principal amounts, subject to adjustment as set
forth below, equal to the respective amounts set forth below (together with all
accrued interest thereon) opposite the applicable installment dates (or, if
less, the aggregate amount of such Tranche D Term Loans then outstanding):

 

Date

  

Amount

Each March 31, June 30, September 30 and December 31 ending prior to the First
Amendment Effective Date    0.25% of the aggregate initial principal amount of
the Original Initial Term Loans on the Closing Date

 

6



--------------------------------------------------------------------------------

Date

  

Amount

Each March 31, June 30, September 30 and December 31 ending on or after the
First Amendment Effective Date and prior to the Second Amendment Effective Date
   0.25% of the aggregate initial principal amount of the Tranche B Term Loans
on the First Amendment Effective Date Each March 31, June 30, September 30 and
December 31 ending on or after the Second Amendment Effective Date and prior to
the Third Amendment Effective Date    0.25% of the aggregate initial principal
amount of the Tranche C Term Loans on the Second Amendment Effective Date Each
March 31, June 30, September 30 and December 31 ending on or after the Third
Amendment Effective Date and prior to the Initial Term Loan Maturity Date   
0.25% of the aggregate initial principal amount of the Tranche D Term Loans on
the Third Amendment Effective Date Initial Term Loan Maturity Date    all unpaid
aggregate principal amounts of any outstanding Initial Term Loans”

(e) Subsection 2.3 of the Credit Agreement is hereby amended by replacing each
reference to “or the First Amendment Effective Date” with “, the First Amendment
Effective Date, the Second Amendment Effective Date or the Third Amendment
Effective Date” in the first and third sentences thereof.

(f) Subsection 2.8(d) of the Credit Agreement is hereby amended by amending and
restating subclause (v)(C) in the second sentence thereof as follows:

“(C) any amendments to the Applicable Margin on the Initial Term Loans that
became effective subsequent to the Closing Date (with respect to Original
Initial Term Loans), the First Amendment Effective Date (with respect to Tranche
B Term Loans), the Second Amendment Effective Date (with respect to Tranche C
Term Loans) or the Third Amendment Effective Date (with respect to Tranche D
Term Loans) but prior to the time of such Incremental Term Loans shall also be
included in such calculations and”;

(g) Subsection 4.4 of the Credit Agreement is hereby amended by adding the
following as the last sentence of clause (a) thereof:

“Each prepayment of Tranche D Term Loans pursuant to this Subsection 4.4(a) made
on or prior to the date that is six months after the Third Amendment Effective
Date in an amount equal to the Net Cash Proceeds received by the Parent Borrower
or any Restricted Subsidiary from its incurrence of new Indebtedness under first
lien secured bank financing incurred in a Repricing Transaction shall be
accompanied by the payment of the fee required by Subsection 4.5(b).”

 

7



--------------------------------------------------------------------------------

(h) Subsection 4.5 of the Credit Agreement is hereby amended by amending and
restating clause (b) thereof as follows:

“(b) If, prior to (i) the date that is six months after the Closing Date (in the
case of Original Initial Term Loans), (ii) the date that is six months after the
First Amendment Effective Date (in the case of Tranche B Term Loans), (iii) the
date that is six months after the Second Amendment Effective Date (in the case
of Tranche C Term Loans) or (iv) the date that is six months after the Third
Amendment Effective Date (in the case of Tranche D Term Loans), the Borrowers
make an optional prepayment in full of such Loans in an amount equal to the Net
Cash Proceeds received by the Borrowers or any Restricted Subsidiary from its
incurrence of new Indebtedness under first lien secured bank financing in a
Repricing Transaction, the Borrowers shall pay to the Administrative Agent, for
the ratable account of each Lender, a prepayment premium of 1.0% of the
aggregate principal amount of such Loans being prepaid. If, prior to (i) the
date that is six months after the Closing Date (in the case of Original Initial
Term Loans), (ii) the date that is six months after the First Amendment
Effective Date (in the case of Tranche B Term Loans), (iii) the date that is six
months after the Second Amendment Effective Date (in the case of Tranche C Term
Loans) or (iv) the date that is six months after the Third Amendment Effective
Date (in the case of Tranche D Term Loans), any Lender is replaced pursuant to
Subsection 11.1(g) in connection with any amendment of this Agreement (including
in connection with any refinancing transaction permitted under Subsection
11.6(g) to replace such Loans) that results in a Repricing Transaction, such
Lender (and not any Person who replaces such Lender pursuant to Subsection
2.10(e) or 11.1(g)) shall receive a fee equal to 1.0% of the principal amount of
such Loans of such Lender assigned to a replacement Lender pursuant to
Subsection 2.10(e) or 11.1(g).”

(i) Subsection 5.16 of the Credit Agreement is hereby amended by deleting the
reference to “and (iv)” appearing immediately before the words “in the case of
all other Loans” in the first sentence thereof and replacing it with “, (iv) in
the case of the Tranche D Term Loans, to repay the Tranche C Term Loans that are
not exchanged for Tranche D Term Loans pursuant to the Third Amendment, to pay
fees, costs and expenses incurred in connection with the transactions referred
to in this subclause (iv) and/or to finance the working capital, capital
expenditures, business requirements and for other purposes of the Parent
Borrower and its Subsidiaries not prohibited by this Agreement and (v)”.

(j) Subsection 7.2 of the Credit Agreement is hereby amended by amending and
restating clause (a) thereof as follows:

“(a) concurrently with the delivery of the financial statements and reports
referred to in Subsections 7.1(a) and (b), a certificate signed by a Responsible
Officer of the Borrower Representative in substantially the form of Exhibit T or
such other form as may be agreed between the Borrower Representative and the
Administrative Agent (a “Compliance Certificate”) (i) stating that, to the best
of such Responsible Officer’s knowledge, each of the Parent Borrower and its
Restricted Subsidiaries during such period has observed or performed all of its
covenants and other agreements, and satisfied every condition, contained in this
Agreement or the other Loan Documents to which it is a party to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default, except, in

 

8



--------------------------------------------------------------------------------

each case, as specified in such certificate, (ii) commencing with the delivery
of the Compliance Certificate for the first Fiscal Year commencing after the
Closing Date, setting forth a reasonably detailed calculation of the
Consolidated Secured Leverage Ratio for the Most Recent Four Quarter Period
(including, to the extent there are any Tranche C Term Loans outstanding, a
reasonably detailed calculation of the Consolidated Secured Leverage Ratio for
purposes of the definition of “Applicable Margin”) and (iii) commencing with the
Compliance Certificate for the first Fiscal Year commencing after the Closing
Date if (A) delivered with the financial statements required by Section 7.1(a)
and (B) the Consolidated Secured Leverage Ratio as of the last day of the
immediately preceding Fiscal Year was greater than or equal to 3.00:1.00,
setting forth in reasonable detail the amount of (and the calculations required
to establish the amount of) Excess Cash Flow for the respective Fiscal Year
covered by such financial statements;”.

(k) Subsection 11.2 of the Credit Agreement is hereby amended by deleting the
reference to “Schedules A and A-1” in clause (a) thereof and replacing it with
“Schedules A, A-1, A-2 and A-3”.

(l) The Schedules to the Credit Agreement are hereby amended by adding Annex I
hereto as new Schedule A-3.

(m) Each Exchanging Tranche C Lender hereby waives any right to receive any
payments under Subsection 4.12 of the Credit Agreement as a result of the
Tranche D Effective Date Transactions. It is understood and agreed that the
Parent Borrower, with the consent of the Administrative Agent, may elect on or
prior to the Third Amendment Effective Date that the Tranche D Term Loans for
which the Tranche C Term Loans are exchanged be Eurodollar Loans having an
Interest Period designated by the Parent Borrower, regardless of whether the
Third Amendment Effective Date is the last day of an Interest Period with
respect to such exchanged Tranche C Term Loans (which, for the avoidance of
doubt, may include Interest Periods of one week or two weeks).

(n) The Parent Borrower hereby agrees that it shall, together with any
prepayment of the Tranche C Term Loans pursuant to this Amendment, pay to the
Existing Tranche C Term Lenders, on the Third Amendment Effective Date, accrued
and unpaid interest to the Third Amendment Effective Date on the amount of
Tranche C Term Loans prepaid or exchanged pursuant to this Amendment.

ARTICLE II

CONDITIONS PRECEDENT TO EFFECTIVENESS

Section 2.1 Conditions Precedent to Effectiveness.

(a) The effectiveness of this Amendment, including the obligation of each
Tranche D Term Lender to make, or exchange its Tranche C Term Loan for, a
Tranche D Term Loan, is subject to the satisfaction or waiver of the following
conditions (the date of such satisfaction or waiver of such conditions being
referred to herein as the “Third Amendment Effective Date” and the time of such
satisfaction or waiver of such conditions being referred to herein as the, the
“Third Amendment Effective Time”):

 

9



--------------------------------------------------------------------------------

(1) the Parent Borrower, the OpCo Borrower, the Administrative Agent, the
Collateral Agent and the Tranche D Term Lenders have each delivered a duly
executed counterpart of this Amendment to the Administrative Agent (which, in
the case of Tranche D Term Lenders, may be in the form of an Existing Tranche C
Lender Signature Page);

(2) each Guarantor shall have delivered a duly executed counterpart of the
acknowledgment and consent attached to this Amendment (the “Acknowledgment”) to
the Administrative Agent;

(3) the Administrative Agent shall have received (A)(i) true and complete copies
of resolutions of the board of directors or a duly authorized committee thereof
of each of the Loan Parties approving and authorizing the execution, delivery
and performance of this Amendment, and the performance of the Credit Agreement
as amended by this Amendment and (ii) incumbency and the signature of authorized
signatories, in each case, certified as of the Third Amendment Effective Date by
a Responsible Officer, secretary or assistant secretary of the Borrowers as
being in full force and effect without modification or amendment and (B) a good
standing certificate (or the equivalent thereof) for each of the Loan Parties
from its jurisdiction of formation;

(4) the Administrative Agent shall have received a certificate, in form and
substance reasonably satisfactory to the Administrative Agent, of the Parent
Borrower dated as of the Third Amendment Effective Date signed by a Responsible
Officer of the Parent Borrower certifying as to the matters set forth in clauses
(5) and (6) below;

(5) each of the representations and warranties made by any Loan Party pursuant
to the Credit Agreement and any other Loan Document to which it is a party
shall, except to the extent that they relate to a particular date, be true and
correct in all material respects on and as of the Third Amendment Effective Date
as if made on and as of such date;

(6) no Default or Event of Default shall have occurred and be continuing on the
Third Amendment Effective Date after giving effect to the effectiveness hereof;

(7) the Parent Borrower shall have delivered to the Administrative Agent and the
Lenders an opinion from each of Debevoise & Plimpton LLP and Richards, Layton &
Finger, P.A., in form and substance reasonably satisfactory to the
Administrative Agent and dated as of the Third Amendment Effective Date;

(8) UBS Securities LLC, as a Lead Arranger, and UBS AG, Stamford Branch, as the
Administrative Agent, shall have received all fees and expenses related to the
Tranche D Term Loans to the extent due (which may be offset against the proceeds
thereof); and

(9) with respect to the initial Tranche D Term Loans, the Administrative Agent
shall have received a notice of such Borrowing as required by Subsection 2.3 of
the Credit Agreement (or such notice shall have been deemed given in accordance
with Subsection 2.3 of the Credit Agreement).

 

10



--------------------------------------------------------------------------------

The making of Tranche D Term Loans by the Tranche D Term Lenders and the
exchange of Tranche C Term Loans for Tranche D Term Loans by the Exchanging
Tranche C Lenders shall, in each case, conclusively be deemed to constitute an
acknowledgment by the Administrative Agent and each Lender that each of the
conditions precedent set forth herein shall have been satisfied in accordance
with its respective terms or shall have been irrevocably waived by such Person.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

As of the date hereof, each of the Borrowers, represents and warrants as
follows:

Section 3.1 Corporate Existence; Compliance with Law. Each of the Loan Parties
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation, except (other than with
respect to the Borrowers), to the extent that the failure to be in good standing
would not reasonably be expected to have a Material Adverse Effect, (b) has the
legal right to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged, except
to the extent that the failure to have such legal right would not be reasonably
expected to have a Material Adverse Effect, (c) is duly qualified as a foreign
corporation or limited liability company and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, other than in such
jurisdictions where the failure to be so qualified and in good standing would
not be reasonably expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law, except to the extent that the failure
to comply therewith would not, in the aggregate, be reasonably expected to have
a Material Adverse Effect.

Section 3.2 Corporate Power; Authorization; Enforceable Obligations. Each of the
Loan Parties has the corporate or other organizational power and authority, and
the legal right, to make, deliver and perform, in the case of each Borrower,
this Amendment and, in the case of each Guarantor, the Acknowledgment and each
such Loan Party has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance thereof. No consent or
authorization of, filing with, notice to or other similar act by or in respect
of, any Governmental Authority or any other Person is required to be obtained or
made by or on behalf of any Loan Party in connection with the execution,
delivery, performance, validity or enforceability of this Amendment, except for
consents, authorizations, notices and filings which the failure to obtain or
make would not reasonably be expected to have a Material Adverse Effect. This
Amendment has been duly executed and delivered by each Borrower and the
Acknowledgment has been duly executed and delivered by each Guarantor. This
Amendment constitutes a legal, valid and binding obligation of each Borrower
hereto and the Acknowledgment and each other Loan Document to which any Loan
Party is a party which has been executed and delivered constitutes a legal,
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its terms, in each case except as enforceability may be
limited by applicable domestic or foreign bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

11



--------------------------------------------------------------------------------

Section 3.3 No Legal Bar. The execution, delivery and performance of this
Amendment or the Acknowledgment by any of the applicable Loan Parties (a) will
not violate any Requirement of Law or Contractual Obligation of such Loan Party
in any respect that would reasonably be expected to have a Material Adverse
Effect, (b) will not result in, or require the creation or imposition of any
Lien (other than Liens permitted under the Credit Agreement) on any of its
properties or revenues pursuant to any such Requirement of Law or Contractual
Obligation and (c) will not violate any provision of the Organizational
Documents of such Loan Party, except (other than with respect to the Borrowers)
as would not reasonably be expected to have a Material Adverse Effect.

Section 3.4 Representations and Warranties; No Default. Each of the
representations and warranties made by any Loan Party pursuant to the Credit
Agreement and any other Loan Document to which it is a party are, except to the
extent that they relate to a particular date, true and correct in all material
respects on and as of the date hereof as if made on and as of such date. On the
date hereof, after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Effect of Amendment and 2017 Increase Supplement. Except as
expressly set forth herein, this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of, or otherwise affect the rights and
remedies of any Agent or any Lender under the Loan Documents, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Loan Documents, all of
which (including with respect to the security interests and liens granted to the
Agents and the other Secured Parties under the Loan Documents) are ratified and
affirmed in all respects and shall continue in full force and effect except
that, on and after the effectiveness of this Amendment and the 2017 Increase
Supplement, each reference to the Credit Agreement in the Loan Documents shall
mean and be a reference to the Credit Agreement as amended by this Amendment and
the 2017 Increase Supplement. Nothing herein shall be deemed to entitle the
Borrowers to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Loan Documents in similar or different circumstances. Each of this
Amendment and the 2017 Increase Supplement is a Loan Document executed pursuant
to the Credit Agreement and shall be construed, administered and applied in
accordance with the terms and provisions thereof.

Section 4.2 Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted under Subsection 11.6 of the Credit Agreement.

 

12



--------------------------------------------------------------------------------

Section 4.3 Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 4.4 Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including by
telecopy and other electronic transmission), and all of such counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Amendment signed by all the parties shall be delivered to the
Borrower Representative and the Administrative Agent.

Section 4.5 Governing Law, etc. The provisions of the Credit Agreement under the
headings “Governing Law”, “Submission to Jurisdiction; Waivers” and “Waiver of
Jury Trial” are incorporated by reference herein, mutatis mutandis.

[Remainder of this page is intentionally left blank.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

SITEONE LANDSCAPE SUPPLY HOLDING, LLC as Parent Borrower By:  

/s/ John T. Guthrie

  Name: John T. Guthrie   Title: Executive Vice President, Chief Financial
Officer and Assistant Secretary SITEONE LANDSCAPE SUPPLY, LLC as OpCo Borrower
By:  

/s/ John T. Guthrie

  Name: John T. Guthrie   Title: Executive Vice President, Chief Financial
Officer and Assistant Secretary

[Acknowledgement to Third Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as Administrative Agent and Collateral Agent By:  

/s/ Darlene Arias

  Name: Darlene Arias   Title: Director By:  

/s/ Houssem Daly

  Name: Houssem Daly   Title: Associate Director

[Acknowledgement to Third Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as Lender By:  

/s/ Darlene Arias

  Name: Darlene Arias   Title: Director By:  

/s/ Houssem Daly

  Name: Houssem Daly   Title: Associate Director

[Acknowledgement to Third Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Each Guarantor acknowledges and consents to each of the foregoing provisions of
this Amendment and the 2017 Increase Supplement. Each Guarantor further
acknowledges and agrees that all Obligations under the Credit Agreement as
modified by this Amendment and the 2017 Increase Supplement shall be fully
guaranteed and secured pursuant to the Guarantee and Collateral Agreement in
accordance with the terms and provisions thereof.

 

GUARANTORS: SITEONE LANDSCAPE SUPPLY HOLDING, LLC By:  

/s/ John T. Guthrie

  Name: John T. Guthrie   Title: Executive Vice President, Chief Financial
Officer and Assistant Secretary SITEONE LANDSCAPE SUPPLY, LLC By:  

/s/ John T. Guthrie

  Name: John T. Guthrie   Title: Executive Vice President, Chief Financial
Officer and Assistant Secretary SITEONE LANDSCAPE SUPPLY BIDCO, INC. By:  

/s/ John T. Guthrie

  Name: John T. Guthrie   Title: Executive Vice President, Chief Financial
Officer and Assistant Secretary LESCO, INC. By:  

/s/ John T. Guthrie

  Name: John T. Guthrie   Title: Executive Vice President, Chief Financial
Officer and Assistant Secretary

[Acknowledgement to Third Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

GREEN RESOURCE, LLC By: SiteOne Landscape Supply, LLC, its sole manager By:  

/s/ John T. Guthrie

  Name: John T. Guthrie   Title: Executive Vice President, Chief Financial
Officer and Assistant Secretary GR4, LLC By: SiteOne Landscape Supply, LLC, its
sole manager By:  

/s/ John T. Guthrie

  Name: John T. Guthrie   Title: Executive Vice President, Chief Financial
Officer and Assistant Secretary HYDRO-SCAPE PRODUCTS, INC. By:  

/s/ John T. Guthrie

  Name: John T. Guthrie   Title: Vice President and Assistant Treasurer BISSETT
EQUIPMENT CORP. By:  

/s/ John T. Guthrie

  Name: John T. Guthrie   Title: Vice President and Assistant Treasurer ABS
LOGISTICS LLC By:  

/s/ John T. Guthrie

  Name: John T. Guthrie   Title: Executive Vice President and Chief Financial
Officer

[Acknowledgement to Third Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

AMERICAN BUILDERS SUPPLY, INC. By:  

/s/ John T. Guthrie

  Name: John T. Guthrie   Title: Executive Vice President and Chief Financial
Officer CANOGA MASONRY SUPPLY, INC. By:  

/s/ John T. Guthrie

  Name: John T. Guthrie   Title: Title: Executive Vice President and Chief
Financial Officer MASONRYCLUB, INC. By:  

/s/ John T. Guthrie

  Name: John T. Guthrie   Title: Executive Vice President and Chief Financial
Officer

[Signature Page to Third Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form of Lender Signature Page to Amendment

The undersigned, a Lender holding Tranche C Term Loans (“you”), hereby consents
to the Third Amendment to Amended and Restated Credit Agreement, which will
amend the Amended and Restated Credit Agreement, dated as of April 29, 2016 (as
amended by the First Amendment to Amended and Restated Credit Agreement, dated
as of November 23, 2016, and the Second Amendment to Amended and Restated Credit
Agreement, dated as of May 24, 2017, and as may be further amended,
supplemented, waived or otherwise modified from time to time prior to the
Amendment (as defined below), the “Existing Credit Agreement”), among SiteOne
Landscape Supply Holding, LLC (formerly known as JDA Holding LLC), a Delaware
limited liability company (the “Parent Borrower”), SiteOne Landscape Supply, LLC
(formerly known as John Deere Landscapes LLC), a Delaware limited liability
company (the “OpCo Borrower”, and together with the Parent Borrower,
collectively, the “Borrowers” and each individually, a “Borrower”), UBS AG,
Stamford Branch, as administrative agent and collateral agent for the several
banks and other financial institutions from time to time party thereto (in such
capacities, the “Administrative Agent” or the “Collateral Agent”, as applicable)
and the Lenders party thereto, and which is proposed to be dated on or around
December [•], 2017 and to be entered into among the Borrowers, the several banks
and financial institutions parties thereto as Lenders and the Administrative
Agent (the “Amendment”) and to the attachment of this Lender Signature Page to
Amendment. Capitalized terms used and not otherwise defined herein shall have
the respective meanings given to such terms in the Amendment or the Existing
Credit Agreement, as applicable.

If you are an Existing Tranche C Term Lender, you, if and only if you indicate
below, hereby irrevocably and unconditionally approve of, and consent to, the
Amendment, and to the attachment of this Lender Signature Page to Amendment, and
hereby agree that all parties to the Amendment are express third party
beneficiaries of this Lender Signature Page to Amendment and hereby further
agree as follows:

[Check ONLY ONE of the two boxes below]



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

5180-2 CLO LP By: Guggenheim Partners Investment Management, LLC, as Collateral
Manager By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Adams Mill CLO Ltd. By: Shenkman Capital Management, Inc., as Collateral Manager
By:  

/s/ Justin Slatky

  Name: Justin Slatky   Title: CO-CIO



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

AEA Middle Market Debt Funding LLC By:  

/s/ Joseph D. Carrabino, Jr.

  Name: Joseph D. Carrabino, Jr.   Title: President AEA Middle Market Debt II
Funding LLC By:  

/s/ Joseph D. Carrabino, Jr.

  Name: Joseph D. Carrabino, Jr.   Title: President



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

AEGIS Electric and Gas International Services, Ltd. by SHENKMAN CAPITAL
MANAGEMENT, INC., as Investement Manager By:  

/s/ Justin Slatky

  Name: Justin Slatky   Title: CO-CIO If a second signature is necessary: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☑ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

AXA IM Inc, for and on behalf of ALLEGRO CLO I, Ltd. By:  

/s/ Matthieu Martin

  Name: Matthieu Martin   Title: Senior Trader



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☑ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

AXA IM Inc, for and on behalf of ALLEGRO CLO II, Ltd. By:  

/s/ Matthieu Martin

  Name: Matthieu Martin   Title: Senior Trader



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☑ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

AXA IM Inc, for and on behalf of ALLEGRO CLO III, Ltd. By:  

/s/ Matthieu Martin

  Name: Matthieu Martin   Title: Senior Trader



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

American Beacon Sound Point Floating Rate Income Fund, a series of American
Beacon Funds By: Sound Point Capital Management, LP as Sub-Advisor By:  

/s/ Andrew Wright

  Name: Andrew Wright   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Apex Credit CLO 2015-II Ltd. By : Apex Credit Partners, its Asset Manager By:  

/s/ Andrew Stern

  Name: Andrew Stern   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

APIDOS CLO X By: Its Collateral Manager CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

APIDOS CLO XI By: Its Collateral Manager CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

APIDOS CLO XII By: Its Collateral Manager CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

APIDOS CLO XIX By: Its Collateral Manager CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

APIDOS CLO XV By: Its Collateral Manager CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

APIDOS CLO XVI By: Its Collateral Manager CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

APIDOS CLO XVII By: Its Collateral Manager CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

APIDOS CLO XVIII By: Its Collateral Manager CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

APIDOS CLO XX By: Its Collateral Manager CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

APIDOS CLO XXI By: Its Collateral Manager CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

APIDOS CLO XXII By: Its Collateral Manager CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

APIDOS CLO XXIII By: Its Collateral Manager CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

APIDOS CLO XXIV By: Its Collateral Manager CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

APIDOS CLO XXV By: Its Collateral Manager CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

APIDOS CLO XXVI By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

APIDOS CLO XXVII By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Ascension Alpha Fund, LLC By: Amundi Pioneer Institutional Asset Management,
Inc. By:  

/s/ Margaret C. Begley

  Name: Margaret C. Begley   Title: Vice President and Associate General Counsel



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Ascension Health Master Pension Trust By: Amundi Pioneer Institutional Asset
Management, Inc. By:  

/s/ Margaret C. Begley

  Name: Margaret C. Begley   Title: Vice President and Associate General Counsel



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Associated Electric & Gas Insurance Services Limited by SHENKMAN CAPITAL
MANAGEMENT, INC., as Investment Manager By:  

/s/ Justin Slatky

  Name: Justin Slatky   Title: CO-CIO



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Associated Electric & Gas Insurance Services Limited By: Guggenheim Partners
Investment Management, LLC as Investment Manager By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Atrium IX

 

By: Credit Suisse Asset Management, LLC, as portfolio manager By:  

/s/ Loius Farano

  Name: Louis Farano   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Bandera Strategic Credit Partners II, L.P. By: Guggenheim Partners Investment
Management, LLC as Investment Manager By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Birchwood Park CLO, Ltd. By: GSO / Blackstone Debt Funds Management LLC as
Collateral Agent By:  

/s/ Thomas Iannarone

  Name: Thomas Iannarone   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Blackstone / GSO Long-Short Credit Income Fund By: GSO / Blackstone Debt Funds
Management LLC as Investment Advisor By:  

/s/ Thomas Iannarone

  Name: Thomas Iannarone   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Blackstone / GSO Senior Floating Rate Term Fund By: GSO / Blackstone Debt Funds
Management LLC as Investment Advisor By:  

/s/ Thomas Iannarone

  Name: Thomas Iannarone   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

BLACKSTONE/GSO STRATEGIC CREDIT FUND By: GSO / Blackstone Debt Funds Management
LLC as Collateral Manager By:  

/s/ Thomas Iannarone

  Name: Thomas Iannarone   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Blue Cross and Blue Shield of Florida, Inc. By: Guggenheim Partners Investment
Management, LLC as Manager By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Bowman Park CLO, Ltd. By: GSO / Blackstone Debt Funds Management LLC as
Collateral Agent By:  

/s/ Thomas Iannarone

  Name: Thomas Iannarone   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Brookside Mill CLO Ltd.

By: Shenkman Capital Management, Inc.,

as Collateral Agent

By:  

/s/ Justin Slatky

  Name: Justin Slatky   Title: CO-CIO



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Buffalo High Yield Fund By:  

/s/ Alicia Marthaler

  Name: Alicia Marthaler   Title: Attorney-in-fact



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

CARE Super

 

by SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager

By:  

/s/ Justing Slatky

  Name: Justin Slatky   Title: CO-CIO



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Catamaran CLO 2012-1 Ltd. By: Trimaran Advisors, L.L.C. By:  

/s/ Daniel Gilligan

  Name: Daniel Gilligan   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Catamaran CLO 2013-1 Ltd. By: Trimaran Advisors, L.L.C. By:  

/s/ Daniel Gilligan

  Name: Daniel Gilligan   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Catamaran CLO 2014-1 Ltd. By: Trimaran Advisors, L.L.C. By:  

/s/ Daniel Gilligan

  Name: Daniel Gilligan   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Catamaran CLO 2014-2 Ltd. By:  

/s/ Daniel Gilligan

  Name: Daniel Gilligan   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Catamaran CLO 2015-1 Ltd.

By:  

/s/ Daniel Gilligan

  Name: Daniel Gilligan   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Catamaran CLO 2016-1 LTD. By:  

/s/ Daniel Gilligan

  Name: Daniel Gilligan   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Catskill Park CLO, Ltd. By: GSO / Blackstone Debt Funds Management LLC as
Collateral Manager By:  

/s/ Thomas Iannarone

  Name: Thoman Iannarone   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Christian Super By SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager By:
 

/s/ Justin Slatky

  Name: Justin Slatky   Title: CO-CIO



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

City of New York Group Trust BY: The Comptroller of the City of New York By:
Guggenheim Partners Investment Management, LLC as Manager By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

CLC Leveraged Loan Trust By: Challenger Life Nominees PTY Limited as Trustee By:
Guggenheim Partners Investment Management, LLC as Manager By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☑ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

CLEAR CREEK CLO, LTD. By:  

/s/ Bryan S. Higgings

  Name: Bryan S. Higgins   Title: Manager



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☑ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

SILVER CREEK CLO, LTD. By:  

/s/ Bryan S. Higgings

  Name: Bryan S. Higgins   Title: Manager



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Cole Park CLO, Ltd. By: GSO / Blackstone Debt Funds Management LLC as Collateral
Agent By:  

/s/ Thomas Iannarone

  Name: Thomas Iannarone   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

COPPERHILL LOAN FUND I, LLC BY: Credit Suisse Asset Management, LLC, as
investment manager By:  

/s/ Louis Farano

  Name: Louis Farano   Title: Managing Director



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☑ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Credos Floating Rate Fund LP

by SHENKMAN CAPITAL MANAGEMENT, INC., as General Partner

By:  

/s/ Justin Slatky

  Name: Justin Slatky   Title: CO-CIO



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Cumberland Park CLO Ltd. By: GSO / Blackstone Debt Funds Management LLC as
Collateral Agent By:  

/s/ Thomas Iannarone

  Name: Thomas Iannarone   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

CUTWATER 2014-I, Ltd. By:  

/s/ Joe Nelson

  Name: Joe Nelson   Title: Authorized Signatory Name of Fund Manager (if any):
Cutwater Investor Services Corp.



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

CUTWATER 2014-II, Ltd. By:  

/s/ Joe Nelson

  Name: Joe Nelson   Title: Authorized Signatory Name of Fund Manager (if any):
Cutwater Investor Services Corp.



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

CUTWATER 2015-I, Ltd. By:  

/s/ Joe Nelson

  Name: Joe Nelson   Title: Authorized Signatory Name of Fund Manager (if any):
Cutwater Investor Services Corp.



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

DaVinci Reinsurance Ltd. BY: Guggenheim Partners Investment Management, LLC as
Manager By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Dorchester Park CLO Designated Activity Company By: GSO / Blackstone Debt Funds
Management LLC as Collateral Manager By:  

/s/ Thomas Iannarone

  Name: Thomas Iannarone   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Dunham Floating Rate Bond Fund By:  

/s/ Kyle Jennings

  Name: Kyle Jennings   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Emerson Park CLO Ltd. BY: GSO / Blackstone Debt Funds Management LLC as
Collateral Management By:  

/s/ Thomas Iannarone

  Name: Thoman Iannarone   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Employers Insurance Company of Wausau By:  

/s/ Henry J. Rauch

  Name: Henry J. Rauch   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Endurance Investment Holdings, Ltd. By: Guggenheim Partners Investment
Management, LLC as Manager By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

ERIE INDEMNITY COMPANY By: Credit Suisse Asset Management, LLC, as its
investment manager By:  

/s/ Louis Farano

  Name: Louis Farano   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

ERIE INSURANCE EXCHANGE By: Credit Suisse Asset Management, LLC, as its
investment manager for Erie Indemnity Company, as Attorney-in-Fact for Erie
Insurance Exchange By:  

/s/ Louis Farano

  Name: Louis Farano   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

First American Title Trust Company By: Guggenheim Partners Investment
Management, LLC, as Manager By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

GGH Leveraged Loan Fund, A Series Trust of MYL Global Investment Trust By:
Guggenheim Partners Investment Management, LLC as Investment Manager By:  

/s/ Kaitlin Trinh

  Name: Trinh, Kaitlin   Title: Authorized Person



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

GILBERT PARK CLO, LTD. By: GSO / Blackstone Debt Funds Management LLC as
Collateral Manager By:  

/s/ Thomas Iannarone

  Name: Thomas Iannarone   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

GSO Sakura Loan Fund 2015, a Series Trust of Multi Manager Global Investment
Trust By: GSO Capital Advisors LLC, as its Investment Manager By:  

/s/ Thomas Iannarone

  Name: Thomas Iannarone   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

GSO Sakura Loan Fund 2017 A Series Trust of Multi Manager Global Investment
Trust By: GSO Capital Advisors LLC, as its Investment Manager By:  

/s/ Thomas Iannarone

  Name: Thomas Iannarone   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Guggenheim Loan Master Fund, Ltd By: Guggenheim Partners Investment Management,
LLC as Manager By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Guggenheim Private Debt Fund Note Issuer 2.0, LLC By: Guggenheim Partners
Investment Management, LLC as Manager By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Guggenheim U.S. Loan Fund II By: Guggenheim Partners Investment Management, LLC
as Investment Manager By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Health Employees Superannuation Trust Australia by SHENKMAN CAPITAL MANAGEMENT,
INC. as Investment Manager By:  

/s/ Justin Slatky

  Name: Justin Slatky   Title: CO-CIO



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Highmark Inc.

by SHENKMAN CAPITAL MANAGEMENT, INC. as Investment Manager

By:  

/s/ Justin Slatky

  Name: Justin Slatky   Title: CO-CIO



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

ING Capital LLC By:  

/s/ Thomas McCaughey

  Name: Thomas McCaughey   Title: Managing Director If a second signature is
necessary: By:  

/s/ Michael Kim

  Name: Michael Kim   Title: Vice President



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Jackson Mill CLO Ltd.

by Shenkman Capital Management, Inc., as Portfolio Manager

By:  

/s/ Justin Slatky

  Name: Justin Slatky   Title: CO-CIO



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Jefferson Mill CLO, Ltd. By: Shenkman Capital Management, Inc., as Collateral
Manager By:  

/s/ Justin Slatky

  Name: Justin Slatky   Title: CO-CIO



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

JFIN CLO 2013 LTD. By: Apex Credit Partners LLC, as Portfolio Manager By:  

/s/ Andrew Stern

  Name: Andrew Stern   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

JFIN CLO 2014 LTD. By: Apex Credit Partners LLC, as Portfolio Manager By:  

/s/ Andrew Stern

  Name: Andrew Stern   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

JFIN CLO 2014-II LTD. By: Apex Credit Partners LLC, as Portfolio Manager By:  

/s/ Andrew Stern

  Name: Andrew Stern   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

JFIN CLO 2015 LTD. By: Apex Credit Partners LLC, as Portfolio Manager By:  

/s/ Andrew Stern

  Name: Andrew Stern   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Apex Credit CLO 2016 Ltd. By: Apex Credit Partners LLC, its Asset Manager By:  

/s/ Andrew Stern

  Name: Andrew Stern   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Kentucky Retirement Systems (Shenkman – Insurance Fund Account) by SHENKMAN
CAPITAL MANAGEMENT, INC., as Investment Manager By:  

/s/ Justin Slatky

  Name: Justin Slatky   Title: CO-CIO



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Kentucky Retirement Systems (Shenkman – Pension Account) by SHENKMAN CAPITAL
MANAGEMENT, INC., as Investment Manager By:  

/s/ Justin Slatky

  Name: Justin Slatky   Title: CO-CIO



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Kentucky Teachers’ Retirement Systems Insurance Trust Fund by SHENKMAN CAPITAL
MANAGEMENT, INC., as Investment Manager By:  

/s/ Justin Slatky

  Name: Justin Slatky   Title: CO-CIO



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

KP FIXED INCOME FUND By: Credit Suisse Asset Management, LLC, as Sub-Advisor for
Callan Associates Inc., the Adviser for The KP Funds, the Trust for KP Fixed
Income Fund By:  

/s/ Louis Farano

  Name: Louis Farano   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

KVK CLO 2013-1, Ltd By:  

/s/ David Cifonelli

  Name: David Cifonelli   Title: Vice President



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

KVK CLO 2013-2, Ltd By:  

/s/ David Cifonelli

  Name: David Cifonelli   Title: Vice President



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

KVK CLO 2014-1, Ltd By:  

/s/ David Cifonelli

  Name: David Cifonelli   Title: Vice President



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

KVK CLO 2014-2, Ltd By:  

/s/ David Cifonelli

  Name: David Cifonelli   Title: Vice President



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

KVK CLO 2014-3, Ltd By:  

/s/ David Cifonelli

  Name: David Cifonelli   Title: Vice President



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

KVK CLO 2015-1, Ltd By:  

/s/ David Cifonelli

  Name: David Cifonelli   Title: Vice President



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Liberty Mutual Insurance Company By:  

/s/ Henry J. Rauch

  Name: Henry J. Rauch   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Liberty Mutual Retirement Plan Master Trust, as Assignee By: LIBERTY MUTUAL
GROUP ASSET MANAGEMENT INC. ACTING FOR AND ON BEHALF OF LIBERTY MUTUAL RETIRMENT
PLAN MASTER TRUST By:  

/s/ Henry J. Rauch

  Name: Henry J. Rauch   Title: Authorized Signatory



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☑ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Loomis Sayles Credit Opportunities Fund By: Loomis, Sayles & Company, L.P., Its
Investment Manager By: Loomis, Sayles & Company, Incorporated, Its General
Partner By:  

/s/ Mary McCarthy

  Name: Mary McCarthy   Title: Vice President, Legal and Compliance Analyst



--------------------------------------------------------------------------------

☐     CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☑ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Loomis Sayles Senior Floating Rate & Fixed Income Fund By: Loomis, Sayles &
Company, L.P., Its Investment Manager By: Loomis, Sayles & Company,
Incorporated, Its General Partner By:  

/s/ Mary McCarthy

  Name: Mary McCarthy   Title: Vice President, Legal and Compliance Analyst



--------------------------------------------------------------------------------

☐     CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☑ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Loomis Sayles Senior Floating Rate Loan Fund By: Loomis, Sayles & Company, L.P.,
Its Investment Manager By: Loomis, Sayles & Company, Incorporated, Its General
Partner By:  

/s/ Mary McCarthy

  Name: Mary McCarthy   Title: Vice President, Legal and Compliance Analyst



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

MADISON FLINTHOLM SENIOR LOAN FUND I DAC By: Credit Suisse Asset Management LLC,
as Investment Manager By:  

/s/ Louis Farano

  Name: Farano, Louis   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

MADISON PARK FUNDING X, LTD. By: Credit Suisse Asset Management LLC, as
portfolio manager By:  

/s/ Louis Farano

  Name: Louis Farano   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Madison Park Funding XII, Ltd. By: Credit Suisse Asset Management LLC, as
portfolio manager By:  

/s/ Louis Farano

  Name: Louis Farano   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Madison Park Funding XIII, Ltd. By: Credit Suisse Asset Management LLC, as
portfolio manager By:  

/s/ Louis Farano

  Name: Louis Farano   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

MADISON PARK FUNDING XIV, LTD. By: Credit Suisse Asset Management LLC, as
portfolio manager By:  

/s/ Louis Farano

  Name: Louis Farano   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Madison Park Funding XIX, Ltd. By: Credit Suisse Asset Management LLC, as
collateral manager By:  

/s/ Louis Farano

  Name: Louis Farano   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Madison Park Funding XVI, Ltd. BY: Credit Suisse Asset Management LLC, as
portfolio manager By:  

/s/ Louis Farano

  Name: Louis Farano   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

MADISON PARK FUNDING XVII, LTD. BY: Credit Suisse Asset Management LLC, as
portfolio manager By:  

/s/ Louis Farano

  Name: Louis Farano   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

MADISON PARK FUNDING XX, LTD. By: Credit Suisse Asset Management LLC, as
portfolio manager By:  

/s/ Louis Farano

  Name: Louis Farano   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Madison Park Funding XXII, Ltd. BY: Credit Suisse Asset Management LLC, as
portfolio manager By:  

/s/ Louis Farano

  Name: Louis Farano   Title: Managing Director



--------------------------------------------------------------------------------

☐     CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☑ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Natixis Loomis Sayles Senior Loan Fund By: Loomis, Sayles & Company, L.P., Its
Investment Manager By: Loomis, Sayles & Company, Incorporated, Its General
Partner By:  

/s/ Mary McCarthy

  Name: Mary McCarthy   Title: Vice President, Legal and Compliance Analyst



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Newfleet CLO 2016-1, Ltd. By:  

/s/ Kyle Jennings

  Name: Jennings, Kyle   Title: Managing Director



--------------------------------------------------------------------------------

☐     CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☑ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

NHIT: Senior Floating Rate and Fixed Income Trust By: Loomis, Sayles & Company,
LLC., Its Trustee By:  

/s/ Mary McCarthy

  Name: Mary McCarthy   Title: Vice President, Legal and Compliance Analyst



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Norrep Short Term Income Fund By:  

/s/ Keith Leslie

  Name: Keith Leslie   Title: Chief Risk Officer Name of Fund Manager (if any):
Norrep Capital Management Ltd.



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☑ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

NORTHWOODS CAPITAL X, LIMITED By: Angelo, Gordon & Co., LP As Collateral Manager
By:  

/s/ Maureen D’Alleva

  Name: Maureen D’Alleva   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

NORTHWOODS CAPITAL XI, LIMITED By: Angelo, Gordon & Co., LP As Collateral
Manager By:  

/s/ Maureen D’Alleva

  Name: Maureen D’Alleva   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

NORTHWOODS CAPITAL XII, LIMITED

By: Angelo, Gordon & Co., LP As Collateral

Manager

By:  

/s/ Maureen D’Alleva

  Name: Maureen D’Alleva   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Northwoods Capital XIV, Limited By: Angelo, Gordon & Co., LP As Collateral
Manager By:  

/s/ Maureen D’Alleva

  Name: Maureen D’Alleva   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

NZCG Funding Ltd

By: Guggenheim Partners Investment Management,

LLC as Collateral Agent

By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Octagon Investment Partners 24, Ltd.

By: Octagon Credit Investors, LLC as Collateral

Manager

By:  

/s/ Margaret B. Harvey

  Name: Margaret B. Harvey   Title: Managing Director of Portfolio  

Administration



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Octagon Investment Partners 26, Ltd.

By: Octagon Credit Investors, LLC as Collateral

Manager

By:  

/s/ Margaret B. Harvey

  Name: Margaret B. Harvey   Title: Managing Director of Portfolio  

Administration



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Octagon Investment Partners 27, Ltd.

By: Octagon Credit Investors, LLC as Collateral

Manager

By:  

/s/ Margaret B. Harvey

  Name: Margaret B. Harvey   Title: Managing Director of Portfolio  

Administration



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Octagon Investment Partners XIV, Ltd. By: Octagon Credit Investors, LLC as
Collateral Manager By:  

/s/ Margaret B. Harvey

  Name: Margaret B. Harvey   Title: Managing Director of Portfolio  

Administration



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Octagon Investment Partners XIX, Ltd. By: Octagon Credit Investors, LLC as
Collateral Manager By:  

/s/ Margaret B. Harvey

  Name: Margaret B. Harvey   Title: Managing Director of Portfolio  

Administration



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Octagon Investment Partners XVI, Ltd. By: Octagon Credit Investors, LLC as
Collateral Manager By:  

/s/ Margaret B. Harvey

  Name: Margaret B. Harvey   Title: Managing Director of Portfolio  

Administration



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Octagon Investment Partners XVII, Ltd. By: Octagon Credit Investors, LLC as
Collateral Manager By:  

/s/ Margaret B. Harvey

  Name: Margaret B. Harvey   Title: Managing Director of Portfolio  

Administration



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Octagon Investment Partners XVIII, Ltd. By: Octagon Credit Investors, LLC as
Collateral Manager By:  

/s/ Margaret B. Harvey

  Name: Margaret B. Harvey   Title: Managing Director of Portfolio  

Administration



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Octagon Investment Partners XXII, Ltd. By: Octagon Credit Investors, LLC as
Collateral Manager By:  

/s/ Margaret B. Harvey

  Name: Margaret B. Harvey   Title: Managing Director of Portfolio  

Administration



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Peerless Insurance Company By:  

/s/ Henry J. Rauch

  Name: Henry J. Rauch   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

PensionDanmark Pensionsforsikringsaktieselskab

By: Guggenheim Partners Investment Management,

LLC as Investment Manager

By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Pinnacle Park CLO, Ltd

By: GSO / Blackstone Debt Funds Management

LLC as Collateral Agent

By:  

/s/ Thomas Iannarone

  Name: Thomas Iannarone   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Pioneer Floating Rate Fund By: Amundi Pioneer Asset Management, Inc. By:  

/s/ Margaret C. Begley

  Name: Margaret C. Begley   Title: Vice President and Associate General  

Counsel



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Pioneer Investments Diversified Loans Fund By: Amundi Pioneer Asset Management,
Inc. By:  

/s/ Margaret C. Begley

  Name: Margaret C. Begley   Title: Vice President and Associate General  

Counsel



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

PI Solutions – Global Floating Rate Income By: Amundi Pioneer Asset Management,
Inc. By:  

/s/ Margaret C. Begley

  Name: Margaret C. Begley   Title: Vice President and Associate General  

Counsel



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Providence Health & Services Investment Trust

(Bank Loans Portfolio)

By SHENKMAN CAPITAL MANAGEMENT,

INC., as Investment Manager

By:  

/s/ Justin Slatky

  Name: Justin Slatky   Title: CO-CIO



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Regatta II Funding LP

By: Napier Park Global Capital (US) LP

Attorney-in-fact

By:  

/s/ Melanie Hanlon

  Name: Melanie Hanlon   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Regatta III Funding Ltd

By: Napier Park Global Capital (US) LP

Attorney-in-fact

By:  

/s/ Melanie Hanlon

  Name: Melanie Hanlon   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Regatta IV Funding Ltd

By: Napier Park Global Capital (US) LP

Attorney-in-fact

By:  

/s/ Melanie Hanlon

  Name: Melanie Hanlon   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

REGATTA IX FUNDING LTD

By: Regatta Loan Management LLC its Collateral

Manager

By:  

/s/ Melanie Hanlon

  Name: Hanlon, Melanie   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Regatta VI Funding Ltd

By: Napier Park Global Capital (US) LP

Attorney-in-fact

By:  

/s/ Melanie Hanlon

  Name: Melanie Hanlon   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Regatta VI Funding Ltd

By: Regatta Loan Management LLC its Collateral

Manager

By:  

/s/ Melanie Hanlon

  Name: Melanie Hanlon   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Regatta VII Funding Ltd

By: Regatta Loan Management LLC its Collateral

Manager

By:  

/s/ Melanie Hanlon

  Name: Melanie Hanlon   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

REGATTA VIII FUNDING LTD By: Regatta Loan Management LLC its Collateral Manager
By:  

/s/ Melanie Hanlon

  Name: Melanie Hanlon   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

REGATTA X FUNDING LTD.

By: Regatta Loan Management LLC its Collateral

Manager

By:  

/s/ Melanie Hanlon

  Name: Melanie Hanlon   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Seneca Park CLO, Ltd.

By: GSO / Blackstone Debt Funds Management LLC

as Collateral Manager

By:  

/s/ Thomas Iannarone

  Name: Thomas Iannarone   Title: Authorized Signatory



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☑ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Senior Floating Rate Fund LLC By: Loomis, Sayles & Company, L.P., Its Managing
Member By: Loomis, Sayles &Company, Incorporated, Its General Partner By:  

/s/ Mary McCarthy

  Name: Mary McCarthy   Title: Vice President, Legal and Compliance Analyst



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Shenkman Floating Rate High Income Fund By: Shenkman Capital Management, Inc. as
Collateral Agent By:  

/s/ Justin Slatky

  Name: Justin Slatky   Title: CO-CIO



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Sound Point CLO II, Ltd By: Sound Point Capital Management, LP as Collateral
Manager By:  

/s/ Andrew Wright

  Name: Andrew Wright   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Sound Point CLO III, Ltd By: Sound Point Capital Management, LP as Collateral
Manager By:  

/s/ Andrew Wright

  Name: Andrew Wright   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Sound Point CLO IV, Ltd By: Sound Point Capital Management, LP as Collateral
Manager By:  

/s/ Andrew Wright

  Name: Andrew Wright   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Sound Point CLO V, Ltd. By: Sound Point Capital Management, LP as Collateral
Manager By:  

/s/ Andrew Wright

  Name: Andrew Wright   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Sound Point CLO VIII, Ltd. By: Sound Point Capital Management, LP as Collateral
Manager By:  

/s/ Andrew Wright

  Name: Andrew Wright   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Sound Point CLO X, Ltd. By: Sound Point Capital Management, LP as Collateral
Manager By:  

/s/ Andrew Wright

  Name: Andrew Wright   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Sound Point CLO XI, Ltd. By: Sound Point Capital Management, LP as Collateral
Manager By:  

/s/ Andrew Wright

  Name: Andrew Wright   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Sound Point CLO XII, Ltd. By: Sound Point Capital Management, LP as Collateral
Manager By:  

/s/ Andrew Wright

  Name: Andrew Wright   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Sound Point CLO XIV, Ltd. By: Sound Point Capital Management, LP as Collateral
Manager By:  

/s/ Andrew Wright

  Name: Andrew Wright   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

STATE OF NEW MEXICO STATE INVESTMENT COUNCIL By: authority delegated to the New
Mexico State Investment Officer By: Credit Suisse Asset Management, LLC, its
investment manager By:  

/s/ Louis Farano

  Name: Louis Farano   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Stewart Park CLO, Ltd. BY: GSO / Blackstone Debt Funds Management LLC as
Collateral Manager By:  

/s/ Thomas Iannarone

  Name: Thomas Iannarone   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Sudbury Mill CLO, Ltd. By: Shenkman Capital Management, Inc., as Collateral
Manager By:  

/s/ Justin Slatky

  Name: Justin Slatky   Title: CO-CIO



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

SUMITOMO MITSUI BANKING CORPORATION By:  

/s/ Hitoshi Ryoji

  Name: Hitoshi Ryoji   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

AIG Flexible Credit Fund By:  

/s/ Kyle Jennings

  Name: Kyle Jennings   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Swiss Capital Alternative Strategies Funds SPC for the Account of SC Alternative
Strategy 7SP By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Swiss Capital Alternative Strategies Funds SPC for the Account of SC Alternative
Strategy 9SP By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Swiss Capital Pro Loan V plc By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Teachers’ Retirement System of the State of Kentucky By: Shenkman Capital
Management, Inc., as Investment Manager By:  

/s/ Justin Slatky

  Name: Justin Slatky   Title: CO-CIO



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Texas PrePaid Higher Education Tuition Board By: Shenkman Capital Management,
Inc., as Investment Adviser By:  

/s/ Justin Slatky

  Name: Justin Slatky   Title: CO-CIO



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Thacher Park CLO, Ltd. BY: GSO / Blackstone Debt Funds Management LLC as
Collateral Manager By:  

/s/ Thomas Iannarone

  Name: Thomas Iannarone   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

THE EATON CORPORATION MASTER RETIREMENT TRUST By: Credit Suisse Asset
Management, LLC, its investment manager By:  

/s/ Louis Farano

  Name: Louis Farano   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

The Society Incorporated By Lloyd’s Act 1871 By The Name of Lloyd’s By:
Guggenheim Partners Investment Management, LLC as Investment Manager By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Treman Park CLO, Ltd. BY: GSO / Blackstone Debt Funds Management LLC as
Collateral Manager By:  

/s/ Thomas Iannarone

  Name: Thomas Iannarone   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Tryon Park CLO, Ltd. BY: GSO / Blackstone Debt Funds Management LLC as
Collateral Manager By:  

/s/ Thomas Iannarone

  Name: Thomas Iannarone   Title: Authorized Signatory



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☑ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Venture XIII CLO, Limited By: its investment advisor, MJX Asset Management, LLC
By:  

/s/ Frederick Taylor

  Name: Frederick Taylor   Title: Managing Director



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☑ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Venture XIV CLO, Limited By: its investment advisor, MJX Asset Management, LLC
By:  

/s/ Frederick Taylor

  Name: Frederick Taylor   Title: Managing Director



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☑ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Venture XIX CLO, Limited By: its investment advisor, MJX Asset Management, LLC
By:  

/s/ Frederick Taylor

  Name: Frederick Taylor   Title: Managing Director



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☑ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Venture XV CLO, Limited By: its investment advisor, MJX Asset Management, LLC
By:  

/s/ Frederick Taylor

  Name: Frederick Taylor   Title: Managing Director



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☑ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Venture XVI CLO, Limited By: its investment advisor, MJX Asset Management, LLC
By:  

/s/ Frederick Taylor

  Name: Frederick Taylor   Title: Managing Director



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☑ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Venture XVII CLO Limited By: its investment advisor, MJX Asset Management, LLC
By:  

/s/ Frederick Taylor

  Name: Frederick Taylor   Title: Managing Director



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☑ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Venture XVIII CLO, Limited By: its investment advisor, MJX Asset Management, LLC
By:  

/s/ Frederick Taylor

  Name: Frederick Taylor   Title: Managing Director



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☑ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Venture XX CLO, Limited By: its investment advisor, MJX Asset Management, LLC
By:  

/s/ Frederick Taylor

  Name: Frederick Taylor   Title: Managing Director



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☑ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Venture XXI CLO, Limited By: its investment advisor, MJX Asset Management, LLC
By:  

/s/ Frederick Taylor

  Name: Frederick Taylor   Title: Managing Director



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☑ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Venture XXII CLO, Limited By: its investment advisor, MJX Asset Management, LLC
By:  

/s/ Frederick Taylor

  Name: Frederick Taylor   Title: Managing Director



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☑ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Venture XXIII CLO, Limited By: its investment advisor, MJX Asset Management, LLC
By:  

/s/ Frederick Taylor

  Name: Frederick Taylor   Title: Managing Director



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☑ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Venture XXIV CLO, Limited By: its investment advisor, MJX Asset Management, LLC
By:  

/s/ Frederick Taylor

  Name: Frederick Taylor   Title: Managing Director



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☑ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Venture XXV CLO Limited By: its investment advisor, MJX Asset Management, LLC
By:  

/s/ Frederick Taylor

  Name: Frederick Taylor   Title: Managing Director



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☑ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Venture XXVI CLO, Limited By: its investment advisor, MJX Venture Management,
LLC By:  

/s/ Frederick Taylor

  Name: Frederick Taylor   Title: Managing Director



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☑ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Venture XXVII CLO, Limited By: its investment advisor, MJX Venture Management
II, LLC By:  

/s/ Frederick Taylor

  Name: Frederick Taylor   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Vibrant CLO II, Ltd. By: DFG Investment Advisers, Inc., as Portfolio Manager By:
 

/s/ Roberta Goss

  Name: Roberta Goss   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Vibrant CLO III, Ltd. By: DFG Investment Advisers, Inc., as Portfolio Manager
By:  

/s/ Roberta Goss

  Name: Roberta Goss   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Vibrant CLO IV, Ltd. By: DFG Investment Advisers, Inc., as Portfolio Manager By:
 

/s/ Roberta Goss

  Name: Roberta Goss   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Virginia College Saving Plan By: Shenkman Capital Management, Inc., as
Investment Manager By:  

/s/ Justin Slatky

  Name: Justin Slatky   Title: CO-CIO



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Virtus Newfleet Senior Floating Rate Fund By:  

/s/ Kyle Jennings

  Name: Kyle Jennings   Title: Managing Director



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Washington Mill CLO Ltd. By: Shenkman Capital Management, Inc., as Investment
Manager By:  

/s/ Justin Slatky

  Name: Justin Slatky   Title: CO-CIO



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Webster Park CLO, Ltd. BY: GSO / Blackstone Debt Funds Management LLC as
Collateral Manager By:  

/s/ Thomas Iannarone

  Name: Thomas Iannarone   Title: Authorized Signatory



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

Wescott Park CLO, Ltd. BY: GSO / Blackstone Debt Funds Management LLC as
Collateral Manager to Warehouse Parent, Ltd. By:  

/s/ Thomas Iannarone

  Name: Thomas Iannarone   Title: Authorized Signatory



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☑ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

WM Pool – High Yield Fixed Interest Trust

By: Loomis, Sayles & Company, L.P., its Investment Manager

By: Loomis, Sayles & Company, Incorporated, its General Partner By:  

/s/ Mary McCarthy

  Name: Mary McCarthy   Title: Vice President, Legal and Compliance Analyst



--------------------------------------------------------------------------------

☑ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche C
Term Loans held by such Lender for a Tranche D Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche C Term Loans for Tranche D Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche C Term Loans for Tranche D Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche C Term Loans and the allocated principal amount of Tranche D Term Loans
will be prepaid on, and subject to the occurrence of, the Third Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche C Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche C Term Loans held by such
Existing Term Lender repaid on the Third Amendment Effective Date and to
purchase by assignment Tranche D Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche C Term Loans in Tranche D Term Loans.

 

WM Pool – Fixed Interest Trust No. 7 By: Shenkman Capital Management, Inc., as
Investment Manager By:  

/s/ Justin Slatky

  Name: Justin Slatky   Title: CO-CIO



--------------------------------------------------------------------------------

Annex I

SCHEDULE A-3

Tranche D Term Loan Commitments

 

Lender

   Tranche D Term Loan Commitment  

UBS AG, Stamford Branch

   $ 35,939,850.20  

Exchanging Tranche C Lenders

   $ 262,056,410.75  

Total:

   $ 297,996,260.95  